United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1939
                                   ___________

Vellis Redden,                        *
                                      *
              Appellant,              *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Springfield Engineering Company;      * Eastern District of Arkansas.
Local 36 Sheet Metal Workers&         *
International Association,            *      [UNPUBLISHED]
                                      *
              Appellees.              *
                                 ___________

                          Submitted: December 28, 1998
                              Filed: December 29, 1998
                                  ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Vellis Redden appeals the district court’s1 dismissal of his employment
discrimination action as untimely filed. Redden asks this court to apply the doctrine
of equitable tolling to excuse his late filing, because he was misled by the person he
had hired to represent him in his discrimination case. We conclude that the
circumstances presented do not warrant the application of equitable tolling. See
Shempert v. Harwick


      1
        The HONORABLE ELSIJANE TRIMBLE ROY, United States District Judge
for the Eastern District of Arkansas.
Chem. Corp., 151 F.3d 793, 798 (8th Cir.) (where circumstances relating to filing were
never beyond plaintiff’s control, equitable tolling did not apply), petition for cert. filed,
67 U.S.L.W. 3323 (U.S. Oct. 29, 1998) (No. 98-709); cf. James v. United States Postal
Serv., 835 F.2d 1265, 1267 (8th Cir. 1988) (even though plaintiff was unassisted by
counsel, unable to find lawyer, and unfamiliar with legal process, equitable tolling did
not excuse untimely filing). Accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-